Citation Nr: 1432577	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  07-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to December 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Philadelphia, Pennsylvania, RO.

In September 2010, the Veteran appeared at a videoconference hearing before the undersigned.  A transcript of this hearing is of record.  At the hearing, the Veteran requested that the record remain open for submission of additional evidence and noted that he waived initial RO review of the evidence.  Additional evidence from the Veteran was received in October 2010 and made a part of the record.

In February 2011, February 2012, and November 2013, the Board remanded the claim for further development of the evidence.

The issue of service connection for a left ring finger disability has been raised by a January 2011 statement submitted by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.


REMAND

The Board regrets the additional delay in this case, but further remand is necessary to afford the Veteran due process.

In June 2012, the Appeals Management Center (AMC) received a statement from the Veteran, signed in March 2012, concerning his appeal.  At the bottom, the Veteran listed his address as being in New Jersey.  The Veteran's address was not updated in VA tracking systems.  All subsequent correspondence and the attempts to schedule the Veteran for a VA examination following the November 2013 remand were sent to a prior residence in Florida.  As all the development ordered in the November 2013 remand required contact with the Veteran to accomplish, the use of an incorrect address failed to discharge VA's obligations to assist the Veteran.  Therefore, the Board remands again for the same development as instructed in November 2013.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the Veteran, obtain the records of any audiological evaluations he has had since October 2010 in connection with his deployments as a civilian contractor. 

2.  Schedule the Veteran for a VA audiological evaluation to determine the current nature and severity of his bilateral hearing loss using the most recent address of record in New Jersey.  An attempt should be made to schedule the examination at a convenient time for the Veteran as a result of his frequent deployments outside the country as a civilian contractor for the military.  The Veteran may want to consider providing the AOJ with a date range or date ranges of when he will be in the United States to help the AOJ know when to schedule the examination.  The Veteran should be provided with sufficient advance written notice at his most recent address of record.  The Veteran should also be provided with sufficient time to respond to the examination request.

In addition to providing objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

